DETAILED ACTION
Status of the Application
Receipt of the claim set filed 11/9/2021, is acknowledged.
Claims 1 and 17 are amended.
Claim 3 is withdrawn.
Claims 1, 2, and 4-26 are included in the prosecution.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11, 12, 18, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections – 35 U.S.C. 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claims 1, 2, 4-10, 13-17, 19-24, and 26 are again rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al. (WO2018142336A1) hereinafter Mehta.
	Regarding claims 1, 2, 4-10, 13-17, 19-24, and 26, Mehta is drawn to stable ready to use liquid oral suspension dosage forms of Lamotrigine (abstract and claims 1-10).
 	Metha discloses an oral pharmaceutical composition in the form of a suspension comprising Lamotrigine or its pharmaceutically acceptable esters, salts, solvates, polymorphs, enantiomers or mixtures thereof with one or more pharmaceutically acceptable excipient and/or carrier including a thickening agent/viscosity agent, antioxidants, anticaking agent, antifoaming agent, pH adjusting agent, coloring agent, sweetening agent, flavoring agent, solubilizer/wetting agent, buffer, diluent, preservative and stabilizer (pg. 3, ln 1-7; 19-25).

 	Mehta discloses the suspension comprises: lamotrigine (pg. 11, ln 6), water (pg. 11, ln 10), water, alcohol, polyethylene glycol, propylene glycol or glycerin buffers (pg. 17, ln 7-9), viscosity agent is selected from the group comprising gums such as xanthan gum, mixture of carboxymethyl cellulose and microcrystalline cellulose, silicon dioxide, and combinations thereof (combination of microcrystalline cellulose and silicon dioxide) (pg. 10, ln 1-5), methylparaben and sodium benzoate (pg. 19, ln 2-4), sucralose, sorbitol, and saccharin sodium (pg. 19, ln 27-28), sodium dihydrogen phosphate (pg. 20, ln 14), and cherry flavor (pg 20, ln 1).
 	Mehta discloses lamotrigine in the suspension ranges from about 0.5 mg/mL to 75 mg/mL. In accordance with one aspect of the present embodiment, there is provided a stable suspension comprising Lamotrigine or its pharmaceutically acceptable salts, wherein the amount of Lamotrigine in suspension is lmg/mL, 2mg/5mL, 5mg/5mL,
25mg/5mL, 50mg/5mL and 1 00mg/5mL (pg. 12, ln 20-24).
 	Mehta discloses lamotrigine or its pharmaceutically acceptable salts, wherein the pH of suspension is in range of about 3-8. Preferably, the pH is in a range of about 4-7 (pg. 12, ln 26-28)
 	Mehta discloses lamotrigine has a particle size distribution D90 less than about 200 μm. Lamotrigine has a particle size distribution D90 between 5 μm and 200 μm. Lamotrigine has a particle size distribution particularly D90 between 5 μm and 175 μm, particularly D90 between 5 μm and 150 μm, particularly D90 between 5 μm and 125 
stable suspension comprising Lamotrigine or its pharmaceutically acceptable salts,
wherein, the composition exhibits a comparable dissolution compared to a commercially marketed chewable dispersible tablet of Lamotrigine (Lamictal® tablet) (pg. 13, ln 10-21).
 	Mehta discloses the liquid composition includes particle size of Lamotrigine or its pharmaceutically acceptable esters, salts, solvates, polymorphs, enantiomers or mixtures thereof, having a particle size distribution such that D90 is less than about 200 μm, Dso is less than about 100 μm and D10 is less than about 50 μm. Particularly, D50 is between about 5 μm to about 100 μm (pg. 16, ln 20-24).
	Mehta does not explicitly disclose one single embodiment of a method of delivering the suspension as claimed.
	However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Mehta to arrive at the instant invention, with the motivation that Mehta discloses each of the required components and amounts, and for the same purpose of a lamotrigine suspension for treating of a neurological disorder; Mehta discloses the "Lamotrigine oral suspension form can also optionally contain other excipients commonly found in pharmaceutical compositions such as alternative solvents, taste-masking agents, antioxidants, fillers, acidifiers, enzyme inhibitors and other components as described in Handbook of Pharmaceutical Excipients, Rowe et al., Eds., 6th Edition, Pharmaceutical Press (2009)" (pg. 8, ln 2-7), and discloses the suspension provides advantages such as absence of lumps even 
The Supreme Court has acknowledged:
When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation... 103 likely bars its patentability...if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions......the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
 	
Response to Arguments
 	Applicant argues that Mehta does not teach the claimed specific gravity but those limitations are only in claims 11 and 12, applicant argues that Mehta does not teach the 
 	Applicant argues mitigation of adverse reactions yet that aspect is not claimed. 
 	Applicants further argue that one of ordinary skill in the art would not have found it obvious to start with the suspension embodiment, then add optional substances, etc. 
 	However, Mehta teaches many embodiments and one of ordinary skill in the art would have found each one obvious, absent some showing that some ingredient/ amount combinations are critical or give unexpectedly superior results. Thus, the rejections above are maintained.
	
Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/QUANGLONG N TRUONG/           Examiner, Art Unit 1615